"Where a railroad corporation had conveyed to certain persons all its property, in trust, to secure the payment of certain debts, the trustees to have the right to take possession of the property and dispose of the same in case of default of the company to pay such debts; and the trustees permit the company to use and manage the road and other property, its’funds, in the hands of its treasurer at the time of the conveyance, are embraced therein, and cannot be held against the paramount right of said trustees, by a creditor of the company, -who has subsequently caused them to be attached on trustee process.- The plaintiff claimed that, as the corporation had remained in .possession, managing the property exclusively for their own benefit, the money in the hands of Eaton belonged to the corporation, and was subject' to be attached on trustee process by the creditors thereof. But Davis, J., before whom the case was heard, ruled otherwise, and the plaintiff filed exceptions. The questions presented by the bill of exceptions were very fully argued by
Woodman, pro se.
The exceptions were overruled by the full Court, by whom it was held: —. And that, whatever were the rights of Willis & Churchill, as against the corporation, before taking possession of the property, they might interfere at any time, as against third parties, to prevent any of the property from being destroyed, *209or put beyond tbeir reach, the right of the trustees being paramount to that of attaching creditors.